Name: Council Decision (EU) 2015/334 of 2 March 2015 amending the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies
 Type: Decision
 Subject Matter: cooperation policy;  EU finance;  executive power and public service;  European construction;  Europe
 Date Published: 2015-03-03

 3.3.2015 EN Official Journal of the European Union L 58/75 COUNCIL DECISION (EU) 2015/334 of 2 March 2015 amending the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part and the European Community and its Member States, of the other part, signed in Cotonou, on 23 June 2000, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which part Four of the Treaty on the Functioning of the European Union applies (hereinafter referred to as Internal Agreement) (1), and in particular Articles 1(7) and 8(4) thereof, Having regard to the Act of accession of Croatia, and in particular the Joint Declaration C on the European Development Fund, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the Joint Declaration C attached to the Act of accession of Croatia, Croatia will accede to the European Development Fund as of the entry into force of the new Multiannual Financial Framework of Cooperation following its accession to the Union and will contribute to it as of 1 January of the second calendar year following the date of its accession. (2) The Republic of Croatia acceded to the European Union on 1 July 2013. (3) In accordance with Article 1(7) of the Internal Agreement, the allocation of contributions referred to in Article 1(2)(a), which are currently only estimated amounts for Croatia, is to be amended by Council decision should a new State accede to the Union. (4) In accordance with Article 8(4) of the Internal Agreement, the weightings laid down in Article 8(2) thereof which are currently only estimated votes for Croatia, and the qualified majority referred to in Article 8(3) of the Internal Agreement, are to be amended by Council decision should a new State accede to the Union. (5) The contributions and the weightings should be confirmed, HAS ADOPTED THIS DECISION: Article 1 The contribution key and the contribution of Croatia to the 11th European Development Fund as laid down in Article 1(2)(a) of the Internal Agreement as well as its weightings in the European Development Fund Committee as laid down in Article 8(2) of the Internal Agreement are hereby confirmed. Article 2 The Internal Agreement is amended as follows: (1) in Article 1(2)(a), in the table, in the row concerning Croatia, the round brackets and asterisk after the word Croatia are deleted, together with the footnote (*) Estimated amount at the bottom of the table; (2) in Article 8(2), in the table, the following are deleted: (a) the round brackets and asterisk after the word Croatia and the square brackets in the second column of the same row; (b) the footnote (*) Estimated vote; (c) the row Total EU 27, 998; (d) the round brackets and asterisk as well as the square brackets in the row Total EU 28 (*)[1 000]; (3) Article 8(3) is replaced by the following: 3. The EDF Committee shall act by a qualified majority of 721 votes out of 1 000, expressing a vote in favour by at least 15 Member States. The blocking minority shall consist of 280 votes.. Article 3 This Decision shall enter into force on the day following that of its adoption. Done at Brussels, 2 March 2015. For the Council The President D. REIZNIECE-OZOLA (1) OJ L 210, 6.8.2013, p. 1.